On Rehearing.
In response to the appellants’ motion for rehearing we write briefly on a suggested proposition found therein.
As to the appellants’ right to refile the suit March 3, 1939 and escape the pleas of limitation, we think that Art. 5539a has no application, because the court *400in, which the suit was filed each time had jurisdiction of the same. In other words, at no time was there a “want of jurisdiction of the Trial Court in which such action” was filed, as stated in the statute.
Article 5539b, Vernon’s Ann.Civ.St., does not benefit the appellants. The cause of action evidenced' by the paving assessment to which the plea of two years limitation applies, grows out of a “distinct or different transaction and occurrence” from that evidenced by the written contract or mechanics lien of date March 8, 1928 (set up in “amended plea in intervention” for the first time, September 20, 1937) to which cause of action four years limitation applies.
The motion for rehearing is overruled.